


109 HR 6049 IH: To amend section 1729 of title 38, United States Code, to

U.S. House of Representatives
2006-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6049
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2006
			Mr. LaTourette
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend section 1729 of title 38, United States Code, to
		  eliminate the authorization for the United States to recover or collect from
		  health plans, and for other purposes.
	
	
		1.Elimination of authority to
			 recover or collect from health plans
			(a)Amendments in
			 generalSection 1729 of title 38, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking paragraphs (2)(D), (2)(E), and (3);
				(2)in subsection (c),
			 by striking paragraph (2)(B);
				(3)by striking
			 subsection (h); and
				(4)in subsection (i),
			 by striking paragraphs (1) and (3)(D).
				(b)Technical
			 amendments
				(1)Section 1729 of
			 title 38, United States Code, is amended—
					(A)in subsection
			 (a)(2)(B), by adding or at the end;
					(B)in subsection
			 (a)(2)(C), by striking the semicolon at the end and inserting a period;
					(C)in subsection
			 (c)(2), by redesignating subparagraph (C) as subparagraph (B);
					(D)in subsection
			 (i)(3)(B), by adding or at the end;
					(E)in subsection
			 (i)(3)(C) by striking the semicolon at the end and inserting a period;
					(F)in subsection (i),
			 by redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively; and
					(G)by redesignating
			 subsection (i) as subsection (g).
					(2)Subsection
			 (d)(4)(B) of section 1781 of title 38, United States Code, is amended to read
			 as follows:
					
						(B)The term third party
				means—
							(i)a State or political subdivision of a
				State;
							(ii)an employer or an employer's insurance
				carrier;
							(iii)an automobile
				accident reparations insurance carrier; or
							(iv)a person
				obligated to provide, or to pay the expenses of, health services under a
				health-plan
				contract.
							.
				(3)Subsection (d)(4)
			 of section 1781 of title 38, United States Code, is amended by adding at the
			 end the following new subparagraph:
					
						(C)(i)For purposes of
				subparagraph (B), the term health-plan contract means an insurance
				policy or contract, medical or hospital service agreement, membership or
				subscription contract, or similar arrangement, under which health services for
				individuals are provided or the expenses of such services are paid.
							(ii)Such term does not include—
								(I)an insurance
				program described in section 1811 of the Social Security Act (42 U.S.C. 1395c)
				or established by section 1831 of such Act (42 U.S.C. 1395j);
								(II)a State plan for medical assistance
				approved under title XIX of such Act (42 U.S.C. 1396 et seq.);
								(III)a workers' compensation law or plan
				described in subparagraph (A) of subsection (a)(2) of section 1729 of this
				title; or
								(IV)a program, plan, or policy under a law
				described in subparagraph (B) or (C) of such subsection.
								.
				2.Ability to
			 recover or collect on existing claimsThe amendments made by this Act shall not
			 effect the right of the United States to recover or collect reasonable charges
			 for care or services provided before the date of enactment of this Act if such
			 care or services were recoverable or collectable when performed.
		
